Title: To Benjamin Franklin from Samuel Cooper, 21 November 1778
From: Cooper, Samuel
To: Franklin, Benjamin


My dear Sir,
Boston Novr. 21. 1778.
I have just wrote to you by Mr Duncan Ingraham Junr. upon some public Affairs— I beg Leave in this, lest he might be oblig’d to destroy that, should he meet with an Enemy just to mention him to you as my Friend, for whom I have a great Regard— He goes to France on a Plan of Business in his own Vessel: as he is a Stranger there he would be glad to be directed to Men of Probity & Honor in whom he may confide; if you or your Friends would do him this Favor it would not only greatly oblige this my Friend & me, but promote those Mercantile Connections which are one Object of the Alliance— He has good Connections here, and the best Reputation as a Man of Business.
Your’s in ev’ry Sense,
Saml: Cooper
His Excellency Benjn: Franklin Esqr.
 
Addressed: To / His Excellency / Benjamin Franklin Esqr / at the Court of Versailles.
Endorsed: Dr Cooper Recommendation of Mr Duncan Ingraham
Notation: Nov. 21. 1778
